Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1-8, 11-16 and 21-24 is indicated because the prior art of record does not show or suggest an actuator physically attached to the blocking member and that moves the blocking member, through the physical attachment to the blocking member, between a closed position in which the blocking member prevents the fluid from entering the cooking chamber through the active inlet, and an open position in which the blocking member allows the fluid to enter the cooking chamber through the active inlet; a controller that sends instructions to the actuator to move the actuator such that the actuator moves the blocking member between the closed position and the open position, 2Appl. No. 16/360,0512017P03753US wherein the controller sends the instructions to the actuator depending on a mode of the cooking appliance as recited in claims 1-8; and the steps of providing an active inlet that fluidly connects the cooking chamber to a second external environment outside of the cooking chamber, the active inlet having a blocking member and an actuator, the actuator being physically attached to the blocking member and  4Appl. No. 16/360,0512017P03753USmoving, through the physical attachment to the blocking member, the blocking member between an open position and a closed position; sending instructions from a controller to the actuator to move the actuator between the closed position and the open position; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 7, 2022